Name: Commission Regulation (EC) No 1558/2004 of 30 August 2004 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  economic analysis
 Date Published: nan

 2.9.2004 EN Official Journal of the European Union L 283/7 COMMISSION REGULATION (EC) No 1558/2004 of 30 August 2004 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) To continue the process of harmonisation with the international standards laid down by the International Olive Oil Council and the Codex Alimentarius, adjustments should be made to certain limit values in Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis (2), and in additional note 2 to Chapter 15 of the Combined Nomenclature contained in Annex I to Regulation (EEC) No 2658/87. (2) Council Regulation (EC) No 1513/2001 of 23 July 2001 amending Regulations No 136/66/EEC and (EC) No 1638/98 as regards the extension of the period of validity of the aid scheme and the quality strategy for olive oil (3), makes it necessary to revise additional note 2 to Chapter 15 of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87. (3) Regulation (EEC) No 2658/87 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 shall be amended as set out in the Annex. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2004. For the Commission Frederik BOLKESTEIN Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 2344/2003 (OJ L 346, 31.12.2003, p. 38). (2) OJ L 248, 5.9.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 1989/2003 (OJ L 295, 13.11.2003, p. 57). (3) OJ L 201, 26.7.2001, p. 4. ANNEX In Chapter 15 of Annex I to Regulation (EEC) No 2658/87, additional note 2 is amended as follows: Additional Note 2(B)(I) is amended as follows: letter (g) is amended as follows:  item 2. is replaced by the following: 2. a content in volatile halogenated solvents not exceeding 0,2 mg/kg overall and not exceeding 0,1 mg/kg for each solvent;.